                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


JOHN WARWICK, on behalf of
himself and others similarly
situated,

                       Plaintiff,
                                                 Case No. 20 C 1995
            v.
                                            Judge Harry D. Leinenweber
SCHNEIDER NATIONAL, INC. and
SCHNEIDER FINANCE, INC.,

                      Defendants.


                      MEMORANDUM OPINION AND ORDER

       Defendants move to transfer this case to the United States

District Court for the Eastern District of Wisconsin, Green Bay

Division pursuant to 28 U.S.C. § 1404(a) (Dkt. No. 25). For the

reasons stated herein, the Court grants the motion. Accordingly,

the Court denies Defendants’ partial motion to dismiss (Dkt.

No. 26) as moot.

                             I.     BACKGROUND

       Defendant Schneider National, Inc. (“Schneider National”) is

the publicly traded parent company of Defendant Schneider Finance,

Inc.    (“Schneider    Finance”)    and   non-party   Schneider   National

Carriers, Inc. (“Schneider Carriers”). (Becker Decl. ¶¶ 2 & 4,

Dkt. No. 25-2.) These companies are all headquartered in and

conduct business from Green Bay, Wisconsin. (Id.) Plaintiff John




       Case 1:20-cv-01556-WCG Filed 10/05/20 Page 1 of 21 Document 38
Warwick (“Warwick”), an Illinois resident, worked as an “owner

operator”     driver    for   Schneider      Carriers.     (Id.    ¶¶ 11–12;       see

generally 2015 Agreement, Becker Decl., Ex. A, Dkt. No. 25-2.)

Warwick signed two independent contractor operating agreements

(“ICOAs”)     with     non-party      Schneider      Carriers—the       first      on

December 1, 2014 and the second on August 29, 2015. (See 2015

Agreement; 2014 Agreement, Becker Supp. Decl., Ex. A, Dkt. No. 31-

1.)   These     agreements      classify       Warwick     as     an   independent

contractor.    Warwick      alleges   that     he   was   an    employee,    not   an

independent contractor.

      On March 26, 2020, Warwick filed this putative class action

against     Schneider      Finance    and     Schneider    National,        alleging

violations     of    the   Illinois    Wage    Payment     and    Collection       Act

(“IWPCA”). On July 31, 2020, Schneider Finance and Schneider

National filed a motion to transfer to the United States District

Court for the Eastern District of Wisconsin, Green Bay Division.

                              II.    LEGAL STANDARD

      28 U.S.C. § 1404 allows a district court to transfer a case

for the convenience of the parties. 28 U.S.C. § 1404(a). Generally,

the analysis under this provision includes two parts. “First, an

adequate alternative forum must be available to hear the case.”

Ayyash v. Horizon Freight Sys., Inc., No. 15-CV-10296, 2018 WL

5994755, at *2 (N.D. Ill. Nov. 15, 2018). If this first part is



                                       - 2 -

      Case 1:20-cv-01556-WCG Filed 10/05/20 Page 2 of 21 Document 38
met, the Court then weighs the private interests of the litigants

with the public interests of the forum to determine whether a

transfer would serve the convenience of the parties and witnesses

and otherwise promote the interest of justice. Kamel v. Hill-Rom

Co., Inc., 108 F.3d 799, 802 (7th Cir. 1997). “The private interest

factors include the relative ease of access to sources of proof,

availability of compulsory process for attendance of unwilling

witnesses, the cost of obtaining such attendance, the possibility

of viewing relevant premises, and ‘all other practical problems

that make a trial easy, expeditious and inexpensive.’” Ayyash,

2018 WL 5994755, at *2 (citing Atl. Marine Const. Co. v. U.S. Dist.

Court for W. Dist. of Texas, 571 U.S. 49, 62 n.6 (2013)). Public

interest factors include “the administrative difficulties flowing

from    court    congestion,   local    interest    in    having     localized

controversies decided at home; [and] the interest in having the

trial of a diversity case in a forum that is at home with the law.”

Atl. Marine, 571 U.S. 62 n.6. Courts also give some weight to the

plaintiff’s choice of forum. Id.

       This analysis changes, however, when the agreement contains

a valid forum selection clause. A forum selection clause “may be

enforced through a motion to transfer under § 1404(a).” Id. at 59.

If a valid forum selection clause governs the dispute, the clause

“[should   be]    given   controlling   weight     in    all   but   the   most



                                   - 3 -

       Case 1:20-cv-01556-WCG Filed 10/05/20 Page 3 of 21 Document 38
exceptional    cases,”   “plaintiff’s      choice   of   forum   merits   no

weight,” and the court “should not consider arguments about the

parties’ private interests.” Id. at 63–64. “[T]he plaintiff bears

the burden of establishing that transfer to the forum for which

the parties bargained is unwarranted” and “forum-selection clauses

should control except in unusual cases.” Id. Consequently, with a

valid and applicable forum selection clause, “a district court may

consider arguments about public-interest factors only.” Id. at 64.

                            III.   DISCUSSION

     As   an   initial   matter,   the   Court   must    determine   whether

Schneider National can enforce the forum selection clause from a

contract between non-party Schneider Carriers and Warwick in this

lawsuit. In the Seventh Circuit, “when a subsidiary is a party to

a contract that contains a forum selection clause and the other

party to the contract sues the parent under the contract” the

parent company can enforce the forum selection clause. Adams v.

Raintree Vacation Exch., LLC, 702 F.3d 436, 440 (7th Cir. 2012);

see id. (“The parent should be allowed to invoke the clause and

thus insist that the suit be litigated in the same court in which,

pursuant to the clause, its subsidiary is being sued.”); J.P.

Morgan Chase Bank, N.A. v. McDonald, 760 F.3d 646, 652 (7th Cir.

2014) (“A forum selection clause with a company would be worth

little if it could be avoided by merely pursuing the company’s



                                   - 4 -

     Case 1:20-cv-01556-WCG Filed 10/05/20 Page 4 of 21 Document 38
affiliate or its employees as individuals.”). Schneider National

is the parent company to Schneider Carriers and Schneider Finance.

(Becker Decl. ¶¶ 2 & 4.) Thus, Schneider National can use the

contract between Warwick and Schneider Carriers to enforce the

forum selection clause in this case.

      Warwick challenges the forum selection clause’s applicability

to his claims and the forum selection clause’s validity under

Illinois law. For the reasons stated below, both challenges fail.

             A.    Applicability of Forum Selection Clause

      Warwick     argues   the   forum   selection     clause   in    the   2015

Agreement does not cover his claims because the “lion’s share”

arise from conduct that occurred before August 2015. (Resp. at 10,

Dkt. No. 28.) Essentially, Warwick claims that because the forum

selection clause does not apply to any conduct before August 2015

and   is   not    retroactive,   it   cannot   apply    here.   The   relevant

paragraph of the 2015 Agreement provides:

      Governing Law. This Agreement will be governed by, and
      will be construed and enforced in accordance with, the
      substantive laws of the State of Wisconsin, without
      regard to principles of conflicts of laws, as applied to
      contracts entered into and to be performed entirely
      within that state by its residents (the “State Laws”)
      and any applicable laws; provided, however, as set forth
      in the arbitration agreement provisions of this
      Agreement (“AAPs”) set forth below, that the AAPs will
      be governed exclusively by the Federal Arbitration Act,
      subject to the waivers and limitations thereof set forth
      in the AAPs. Any dispute not subject to mandatory final
      and binding arbitration under the AAPs will be heard and
      decided only in the state or federal courts venued in


                                      - 5 -

      Case 1:20-cv-01556-WCG Filed 10/05/20 Page 5 of 21 Document 38
     Green Bay, Wisconsin, and Carrier and Independent
     Contractor hereby consent to the exclusive jurisdiction
     and venue of such courts for resolving any such disputes
     that are not arbitrable under those provisions.

(2015 Agreement ¶ 34(a) (emphasis added).)

     Warwick’s argument that the forum selection clause does not

apply to the “lion’s share” of his claims concedes that the forum

selection clause applies to some portion of his claims. Indeed,

Warwick’s claims are predicated on the existence of an agreement

with Schneider Carriers. (See Compl. ¶¶ 6 & 40 (“Defendants control

the performance of Drivers’ work both under the contract of service

with Defendants and in fact”); id. ¶ 55 (proposing class include

“[a]ll   over-the-road      truck      drivers   who   have    executed     ‘owner

operator’ agreements . . .”).) See also Enger v. Chi. Carriage Cab

Corp., 812 F.3d 565, 570 (7th Cir. 2016) (“IWPCA provides no

substantive     relief      beyond      what     the    underlying        contract

requires.”). This concession alone shows the applicability of the

forum selection clause. There are several other reasons, however,

to reject Warwick’s applicability argument.

     First, the forum selection clause language does not limit

coverage   temporally,      to   the    agreement,     or    otherwise.    Warwick

claims that the 2015 Agreement “explicitly limits the scope” of

the forum selection clause because the paragraph containing the

forum selection provision begins with the words: “This Agreement.”

(Resp.   at   12.)   This    argument     ignores      the   structure     of   the


                                       - 6 -

     Case 1:20-cv-01556-WCG Filed 10/05/20 Page 6 of 21 Document 38
paragraph’s two distinct provisions—the choice of law provision in

the first sentence and the forum selection clause in the second

sentence. The forum selection clause provides that “any dispute”

between the parties not subject to arbitration must be litigated

in Green Bay, Wisconsin. (See 2015 Agreement ¶ 34(a).) It is not

limited to the 2015 Agreement. In fact, the use of “any dispute”

implies the opposite of a limitation. See Freund v. UBS Fin.

Servs., Inc., 141 F. Supp. 3d 797, 806–07 (N.D. Ill. 2015) (holding

arbitration   provision        applying   to   “any     dispute,   claim   or

controversy that may arise” between the parties can be applied to

disputes based on conduct before the execution of the agreement

because the clause “is not limited to disputes arising out of a

particular agreement or out of Plaintiff’s employment with [a new

company].”); Levin v. Alms & Assocs., Inc., 634 F.3d 260, 267 (4th

Cir. 2011) (holding arbitration provision language stating that

“[a]ny dispute shall be submitted to binding arbitration” is “broad

enough to encompass all agreements and any disputes, past and

present . . .”); Trujillo v. Gomez, 2015 WL 1757870, at *8 (S.D.

Cal. Apr. 17, 2015) (“The clause does not include any temporal

limitations   and   is   not    limited   to   claims    arising   under   the

Agreement itself. Courts have rejected arguments that similarly-

worded arbitration clauses do not encompass claims because the

claims are based on events pre-dating the agreements containing



                                    - 7 -

     Case 1:20-cv-01556-WCG Filed 10/05/20 Page 7 of 21 Document 38
the    arbitration     clauses.”)     Thus,    the   2015    Agreement’s       forum

selection clause includes prior conduct.

       Warwick next argues that “[b]inding Seventh Circuit authority

holds that analogous provisions—arbitration clauses—must contain

explicit language of retroactive application” to apply to prior

conduct.    (Resp.     at   11–12.)    Thus,    Warwick     argues,      the   forum

selection clause must include express language of retroactivity to

apply here. But Seventh Circuit precedent does not require an

arbitration provision contain explicit retroactivity language to

apply to conduct that happened before an agreement’s execution.

Rather, the Seventh Circuit applies state law to interpret and

enforce contract provisions like arbitration or forum selection

clauses. Hanover Ins. Co. v. N. Bldg. Co., 751 F.3d 788, 792 (7th

Cir. 2014).

       Here,   the    potentially     applicable     law    is   either    that   of

Illinois or Wisconsin. The parties dispute which state’s law

applies. But a court has the same objective when faced with a

contract dispute in either state—to ascertain the true intentions

of the parties from the contractual language and give effect to

that intent. First Bank & Tr. v. Firstar Info. Servs., Corp., 276

F.3d    317,    322     (7th   Cir.     2001)      (citing       State    ex    rel.

Journal/Sentinel, Inc. v. Pleva, 456 N.W.2d 359, 362 (Wis. 1990));

Gore v. Alltel Commc’cns, LLC, 666 F.3d 1027, 1033 (7th Cir. 2012)



                                      - 8 -

       Case 1:20-cv-01556-WCG Filed 10/05/20 Page 8 of 21 Document 38
(citing Carey v. Richard Bldg. Supply Co., 856 N.E.2d 24, 27 (Ill.

App. Ct. 2006)). This means that a party should not be required to

submit to arbitration, or to a forum, that he has not agreed so to

submit. Gore, 666 F.3d at 1032. This also explains why the parties

included language to explicitly address retroactive application of

the 2015 Agreement’s arbitration provision but not of the forum

selection provision. (Compare 2015 Agreement ¶ 34(b)(3), with 2015

Agreement ¶ 34(a).) The parties had never agreed to arbitrate

before. But they had previously agreed to a forum selection clause.

Regardless, there is no blanket rule for explicit retroactivity

language in the Seventh Circuit. A court is instead required to

apply state law, determine the parties’ intent, and enforce those

intentions.

     The parties intended the forum selection clause to apply to

prior conduct not subject to arbitration, and Warwick admits that

his claims are not subject to arbitration. The 2015 Agreement’s

forum selection clause unambiguously provides that “any dispute”

between the parties not subject to arbitration must be litigated

in Green Bay, Wisconsin. (See 2015 Agreement ¶ 34(a).) Broadly

worded phrases like “any dispute” evince an intent for expansive

coverage. See Pierson v. Dean, Witter, Reynolds, Inc., 742 F.2d

334, 338 (7th Cir. 1984) (finding certain claims “not immune from

arbitration under a broadly-worded valid arbitration clause”). The



                                 - 9 -

     Case 1:20-cv-01556-WCG Filed 10/05/20 Page 9 of 21 Document 38
Seventh Circuit enforces valid broadly worded provisions pursuant

to applicable state law. See, e.g., In re Oil Spill by Amoco Cadiz

Off Coast of France Mar. 16, 1978, 659 F.2d 789, 791 & 795 (7th

Cir. 1981) (finding arbitration provision stating “any difference

arising out of this Agreement or the operations thereunder shall

be referred to arbitration” covered tort claims arising before the

date the parties signed the agreement); Sweet Dreams Unlimited,

Inc. v. Dial-A-Mattress Int'l, Ltd., 1 F.3d 639, 641 & 643 (7th

Cir. 1993) (finding arbitration provision stating “[a]ny disputes

arising out of the agreement shall be settled and determined by

the [AAA]” evinced “an intent to commit to arbitration any dispute

connected with the contract irrespective of when it occurs”); see

also Freund, 141 F. Supp. 3d at 806 (finding “the absence of a

hard    and   fast   rule   in   the   Seventh   Circuit   prohibiting   an

arbitration agreement from covering disputes that arose before the

agreement was signed”). Thus, if the Court finds the provision to

be valid, it should enforce it.

       Apart from the above analysis, it would be fair to enforce

the forum selection clause because Warwick was already on notice

and obligated to litigate in Wisconsin under his prior December

2014 Agreement with Schneider Carriers. The relevant provision

from that agreement reads:

       Governing Law and Choice of Forum. This Agreement shall
       be governed by the laws of the United States and the


                                   - 10 -

       Case 1:20-cv-01556-WCG Filed 10/05/20 Page 10 of 21 Document 38
      State of Wisconsin, without regard to the choice-of-law
      rules of that State or any other jurisdiction. THE
      PARTIES FURTHER AGREE THAT ANY CLAIM OR DISPUTE ARISING
      FROM OR IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE
      WITH RESPECT TO THE OVERALL RELATIONSHIP BETWEEN THE
      PARTIES, WHETHER UNDER FEDERAL, STATE, LOCAL, OR FOREIGN
      LAW (INCLUDING BUT NOT LIMITED TO 49 C.F.R. PART 376),
      SHALL BE BROUGH EXCLUSIVELY IN STATE OR FEDERAL COURTS
      SERVING GREEN BAY, WISCONSIN. CARRIER AND INDEPENDENT
      CONTRACTORS HEREBY CONSENT TO THE JURISDICTION OF THESE
      COURTS.

(2014 Agreement ¶ 34.) This clause is even broader than the forum

selection clause at issue in this motion. See Abbott Labs. v.

Takeda Pharm. Co., 476 F.3d 421, 422 & 424 (7th Cir. 2007) (holding

forum     selection    clause   applying        to    disputes    “arising       from,

concerning or in any way related to this Agreement” is “about as

broadly worded as could be imagined”). And, perhaps most important,

the obligations of this paragraph survive termination of the 2014

Agreement and were incorporated into the 2015 Agreement. (2015

Agreement       ¶ 36   (explaining      that    the    2015   Agreement          “fully

replaces, supersedes and terminates” all prior agreements and

ICOAs “other than with respect to unsatisfied liabilities or

obligations of a party which accrued prior to the termination of

the     Prior    ICOA”).)    See       Advent    Elecs.,      Inc.        v.    Samsung

Semiconductor, Inc., 709 F. Supp. 843, 846 (N.D. Ill. 1989) (“In

the   absence     of   contractual      language      expressly      or    implicitly

indicating      the    contrary,   a    forum     selection      clause        survives

termination of the contract. Termination of a contract does not



                                       - 11 -

        Case 1:20-cv-01556-WCG Filed 10/05/20 Page 11 of 21 Document 38
divest parties of rights and duties already accrued.”); Monco v.

Zoltek Corp., No. 17 C 6882, 2019 WL 952138, at *4 (N.D. Ill. Feb.

27, 2019) (noting “that generally, a forum selection clause can

survive         the     termination    of   an    agreement     for    purposes    of

establishing jurisdiction”); Brady v. Sperian Energy Corp., No. 18

C 6968, 2019 WL 2141968, at *3 (N.D. Ill. May 16, 2019) (holding

“the forum selection clause applies to [p]laintiffs’ claims even

if   the        Agreement    expired    before     [defendant]        completed   its

allegedly tortious conduct”); 13 Corbin on Contracts § 67.2 (rev.

ed. 2018) (“[N]either termination nor cancellation [of a contract]

affect those terms that relate to the settlement of disputes or

choice of law or forum selection clauses.”); see also Andermann v.

Sprint Spectrum LP, 785 F.3d 1157, 1158 (7th Cir. 2015) (reversing

district court’s holding that “since [defendant’s] contract with

[plaintiff] terminated before the phone calls that are the basis

of this lawsuit, the dispute over the legality of the calls could

not have arisen from or related to the contract” and finding that

“[a]ctually there’s an intimate relation” to enforce arbitration

provision). Therefore, this motion should come as no surprise to

Warwick.

                  B.     Validity of the Forum Selection Clause

     Next, Warwick argues that, even if his claims fall within the

scope      of     the     forum   selection      clause,   it    is    invalid    and



                                        - 12 -

        Case 1:20-cv-01556-WCG Filed 10/05/20 Page 12 of 21 Document 38
unenforceable. To determine the validity of a forum selection

clause, a court looks to the law that governs the dispute pursuant

to the choice of law provision. See IFC Credit Corp. v. United

Bus. & Indus. Fed. Credit Union, 512 F.3d 989, 991 (7th Cir. 2008)

(“[T]he validity of a forum selection clause depends on the law of

the    jurisdiction     whose    rules    will     govern   the    rest      of   the

dispute.”). As previously discussed, the parties disagree on what

law governs this dispute.

       Defendants   refer   to    the    2015    Agreement’s      choice     of   law

provision,    arguing    that    Wisconsin       law   applies.    In     response,

Warwick argues that Illinois law applies because his “claims are

statutory claims that do not involve construction of the contract,

and indeed accrued before the contract even came into existence.

Nor is [Warwick] seeking to enforce the contract.” (Resp. at 15.)

While not discussed by the parties, a third option would be federal

common law. See Kelley v. MailFinance, Inc., 436 F. Supp. 3d 1136,

1143 (N.D. Ill. Jan. 29, 2020) (“In a diversity action, questions

on    enforcing   forum-selection        clauses   are   governed       by   federal

law.”) Though the Court doubts Warwick’s position, it need not

decide what law applies because the forum selection clause is valid

regardless of whether federal, Illinois, or Wisconsin law applies.

See Ayyash, 2018 WL 5994755, at *3.




                                    - 13 -

       Case 1:20-cv-01556-WCG Filed 10/05/20 Page 13 of 21 Document 38
       “Under federal law, a forum-selection clause is presumed to

be valid—to overcome this presumption, the opposing party must

show     that       the     clause     is      ‘unreasonable      under    the

circumstances.’” Id. (citing Bonny v. Society of Lloyd’s, 3 F.3d

156,   160   (7th    Cir.   1993).)    Courts    interpret     this   exception

narrowly. Ayyash, 2018 WL 5994755, at *3. Courts will find a clause

unreasonable if its incorporation “was the result of fraud, undue

influence, or overwhelming bargaining power, if the selected forum

is so gravely inconvenient that the opposing party will be deprived

of its day in court, or if enforcement of the clause contravenes

a strong public policy of the forum.” Id.

       The analysis is similar under Illinois law. Forum selection

clauses “are presumptively valid and should be enforced unless the

opposing party shows that enforcement would be unreasonable under

the circumstances.” Id. at *4 (citing Calanca v. D & S Mfg. Co.,

510 N.E.2d 21, 23 (Ill. App. Ct. 1987)). An unenforceable forum

selection clause “must contravene the strong public policy of the

forum, or the chosen forum must be seriously inconvenient for the

trial of the case.” Ayyash, 2018 WL 5994755, at *4. Illinois courts

consider several factors to determine whether a forum selection is

unreasonable, including “(1) the law governing the formation and

construction of the contract; (2) the residency of the parties;

(3) the place of execution and performance of the contract; (4)



                                      - 14 -

       Case 1:20-cv-01556-WCG Filed 10/05/20 Page 14 of 21 Document 38
the location of the parties and witnesses; (5) the inconvenience

to the parties of any particular location; and (6) whether the

clause was equally bargained for. Id.

      Wisconsin also has a “strong presumption favoring venue in

the forum specified in the [forum selection] clause.” Israeli v.

Dott. Gallina S.R.L., 632 F. Supp. 2d 866, 869 (W.D. Wis. 2009)

(quotations and citations omitted). Wisconsin courts will enforce

forum    selection    clauses       “unless    enforcement    is       shown    to   be

unreasonable       under    the     circumstances.”      Arion,     LLC    v.     LMLC

Holdings, Inc., No. 18 C 5904, 2018 WL 6590533, at *3 (N.D. Ill.

Dec. 14, 2018) (quotations and citations omitted). This means that

a forum selection clause “will be enforced unless there is a

quantum     of    procedural       unconscionability      plus     a    quantum      of

substantive unconscionability.” Warner v. St. John's Nw. Military

Acad. Inc., No. 18-CV-730-JPS, 2019 WL 403718, at *4 (E.D. Wis.

Jan. 31, 2019) (quotations and citations omitted).

      Warwick challenges the validity of the forum selection and

choice of law provisions under Illinois law only. He argues these

provisions       contravene       Illinois    public     policy.       Specifically,

Warwick states these provisions force him to “retroactively waive

his     Illinois    state     law    claims—thereby       resulting       in    their

elimination—and      undermining       the    Illinois    forum’s       interest     in

applying Illinois [law] to protect workers.” (Resp. at 16.) Warwick



                                       - 15 -

        Case 1:20-cv-01556-WCG Filed 10/05/20 Page 15 of 21 Document 38
anchors this argument on the fact that Wisconsin has no law

provisioning the same or similar rights and remedies as Illinois

does via the IWPCA. The truck driver plaintiff in Ayyash v. Horizon

Freight System, Inc., advanced a similar argument, and that court’s

reasoning is helpful here. 2018 WL 5994755, at *4.

     Ayyash argued that a choice of law provision in his agreement

with the defendant violated Illinois public policy “because the

clause essentially waives [his] rights under the IWPCA.” Id.

According to Ayyash’s analysis, the agreement’s forum selection

clause was also unenforceable because it was “part of the same

non-severable contract as the allegedly unenforceable choice of

law clause.” Id. Ultimately, the Ayyash court found the choice of

law provision did not violate public policy because neither the

choice of law provision nor the forum selection clause included an

express waiver of rights. Id. at *5. This meant that the choice of

law and forum selection provisions did not violate public policy.

     To support its finding, the Ayyash court cited cases involving

the IWPCA that upheld somewhat similar choice of law provisions.

Id. (citing Cornell v. BP Am. Inc., No. 14 C 2123, 2015 WL 5766931,

at *4 (N.D. Ill. Sept. 30, 2015) & Lubinski v. Hub Grp. Trucking,

Inc., No. 214CV02843JPMDKV, 2015 WL 10732716, at *3 (W.D. Tenn.

Sept. 22, 2015)). The Ayyash court also cited authority from the

Illinois Department of Labor indicating that it views choice of



                                 - 16 -

     Case 1:20-cv-01556-WCG Filed 10/05/20 Page 16 of 21 Document 38
law provisions designating non-Illinois law as enforceable. Id.

(citing Wage Payment and Collection Act FAQ, Illinois Dep’t of

Labor,       https://www.illinois/gov/idol/FAQs/Pages/wage-payment-

faq.aspx (last visited Sept. 25, 2020)). The Court agrees with

this   reasoning   and   result   and   applies   it   to   Warwick’s    forum

selection and choice of law challenge.

       The choice of law and forum selection provisions do not

violate public policy. The choice of law provision is not a waiver

of rights but a “selection of governing rights.” Lubinski v. Hub

Grp. Trucking, Inc., 690 Fed. App’x 377, 379 (6th Cir. 2016). And

selecting “governing rights is different than waiving all rights.”

Id. The same is true for the forum selection clause—selecting a

forum is not equivalent to waiving rights. Warwick’s cited cases

are inapposite and do not change this result. See Ladegaard v.

Hard Rock Concrete Cutters, Inc., No. 00 C 5755, 2001 WL 1403007,

*2–*8 (N.D. Ill. Nov. 9, 2001) (finding express waiver of the right

to bring statutory claims under the Fair Labor Standards Act,

Illinois Minimum Wage Law, and the IWPCA void and unenforceable);

Hamilton Mem’l Hosp. Dist. v. Toelle, 12-cv-1004-JPG-PMF, 2014 WL

1362641, at *7 n.2 (S.D. Ill. Apr. 7, 2014) (declining to decide

whether public policy permits an employee to waive provisions of

the IWPCA); O’Brien v. Encotech Constr. Servs., Inc., 183 F. Supp.

2d 1047, 1052 (N.D. Ill. 2002) (voiding express waivers of rights



                                   - 17 -

       Case 1:20-cv-01556-WCG Filed 10/05/20 Page 17 of 21 Document 38
in a settlement agreement). Therefore, Warwick’s argument that the

choice of law and forum selection provisions violate public policy

must fail.

      Warwick also opaquely signals that the agreement was the

result of unequal bargaining power. (See Resp. at 5–6 (“Defendants’

scheme pretends that drivers like Plaintiff, John Warwick, are

sophisticated, independent businesses, when in fact they lack

bargaining power and are dependent on Defendants for work.” &

“Defendants . . . attempt[ ] to eliminate [the claims] entirely

through an overreaching interpretation of the forum selection

clause buried in the agreement they had Plaintiff sign as a

condition of employment.”).) These singular statements imply that

the   forum   selection    clause     is     unenforceable    on   procedural

unconscionability    grounds.   They       are,   however,   undeveloped   and

unsupported. Therefore, the Court will not address them.

                    C.   Motion to Transfer Analysis

      Having found the forum selection clause is valid, the Court

proceeds with the analysis. See Ayyash, 2018 WL 5994755, at *6. If

the United States District Court for the Eastern District of

Wisconsin, Green Bay Division is an adequate alternative forum,

then the Court weighs the public interest factors. Atl. Marine,

571 U.S. at 64. Warwick’s new choice of forum carries no weight,




                                    - 18 -

      Case 1:20-cv-01556-WCG Filed 10/05/20 Page 18 of 21 Document 38
and the Court considers the private interests as weighing in favor

of a transfer. See id. at 581–82; Ayyash, 2018 WL 5994755, at *6.

     To satisfy the adequate alternative step, a forum must be

both available and adequate. Fischer v. Magyar Allamvasutak Zrt.,

777 F.3d 847, 867 (7th Cir. 2015). “An alternative forum is

available if all parties are amenable to process and are within

the forum’s jurisdiction.” Id. (quotations omitted). A forum is

adequate if no parties will be treated unfairly or deprived of all

remedies. Id. There is no dispute that the United States District

Court for the Eastern District of Wisconsin, Green Bay Division is

available. Nevertheless, Warwick’s argument that a transfer would

effectively eliminate his IWPCA claims implies that he finds the

Eastern District of Wisconsin to be inadequate. The mere fact that

the Eastern District of Wisconsin may apply “laws and remedies

different or less favorable than those available in Illinois” is

insufficient to deny enforcement of the forum selection clause.

Ayyash, 2018 WL 5994755, at *7. Warwick provides no evidence or

argument to allow this Court to conclude that the Wisconsin court

would treat him unfairly or deprive him of all remedies. Therefore,

the Court finds that the Eastern District of Wisconsin is an

adequate alternative.

     On the second step, Atlantic Marine instructs the Court to

review the public interest factors for transfer, noting that they



                                 - 19 -

     Case 1:20-cv-01556-WCG Filed 10/05/20 Page 19 of 21 Document 38
“will rarely defeat a transfer motion.” 571 U.S. at 62. These

factors include: (1) the administrative difficulties flowing from

court congestion; (2) the local interest in having localized

controversies decided at home; and (3) the interest in having the

trial of a diversity case in a forum that is at home with the law.

Id. at n.6. First, the Northern District of Illinois has a heavier

workload than the Eastern District of Wisconsin. (Mot. at 17 n.10

(providing      comparative      statistics       for    the   two    forums).)        This

factor favors transfer. Second, Defendants are headquartered in

Wisconsin,    meaning      there   is     a    local     interest    in    having      this

controversy      decided    in   Wisconsin.        Yet,    Illinois       also    has    an

interest in resolving the dispute of one of its residents—even

though    Warwick’s     work     as   a       national    truck      driver      was    not

particularly localized to Illinois. This factor is neutral.

     Third, Warwick’s claims are based on Illinois statutes, but

“courts are often called upon to decide substantive legal questions

based upon another state’s laws.” Arion, 2018 WL 6590533, at *4

(citations and quotations omitted). Warwick’s claims are also not

“so unique as to be beyond the comprehension of a Wisconsin federal

court.”   Id.    (quotations       and    citations       omitted).       Further,      the

Agreement contains a Wisconsin choice of law provision. (See 2015

Agreement ¶ 34(a).) Even though the Court does not decide the

choice of law issue, this fact weighs in favor of transfer. See



                                         - 20 -

     Case 1:20-cv-01556-WCG Filed 10/05/20 Page 20 of 21 Document 38
Shakir Dev. & Const., LLC v. Flaherty & Collins Constr., Inc., No.

11 C 1116, 2011 WL 2470887, at *3 (N.D. Ill. June 21, 2011) (citing

choice of law provision as a factor favoring transfer).

     This analysis does not overcome the presumption favoring

enforcement      of    the   forum    selection    clause.    There    are    no

“extraordinary circumstances” requiring denial of the transfer.

Atl. Marine, 571 U.S. at 62. Thus, the Court enforces the forum

selection clause and transfers the case to the Eastern District of

Wisconsin.

                                IV.   CONCLUSION

     For   the    foregoing     reasons,    the   Court   grants    Defendants’

motion to transfer to the United States District Court for the

Eastern District of Wisconsin, Green Bay Division. (Dkt. No. 25.)

Accordingly,     the    Court   denies     Defendants’    partial    motion   to

dismiss (Dkt. No. 26) as moot.


IT IS SO ORDERED.




                                            Harry D. Leinenweber, Judge
                                            United States District Court

Dated: 10/5/2020




                                      - 21 -

     Case 1:20-cv-01556-WCG Filed 10/05/20 Page 21 of 21 Document 38
